UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-6063


LARRY R. TART,

                 Plaintiff - Appellant,

          v.

JOYCE KORNEGAY;    FORREST     FESTERMAN;    FINESSE     COUCH;   KAREN
BROWN,

                 Defendants - Appellees,

          and

JANITORIAL PRODUCTS PLANT,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03236-BO)


Submitted:   April 25, 2013                       Decided: April 30, 2013


Before AGEE and     WYNN,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry R. Tart, Appellant Pro Se.      Peter Andrew Regulski,
Assistant  Attorney General, Raleigh,   North Carolina,  for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Larry    R.     Tart   appeals    the     district         court’s    order

dismissing    without       prejudice   his     42    U.S.C.       §     1983    (2006)

complaint for failure exhaust administrative remedies. ∗                        We have

reviewed the record and find no reversible error.                        Accordingly,

we affirm for the reasons stated by the district court.                         Tart v.

Kornegay,    No.    5:11-ct-03236-BO        (E.D.N.C.      Jan.    4,    2013).      We

dispense     with    oral    argument    because          the    facts    and     legal

contentions    are   adequately      presented       in    the    materials       before

this court and argument would not aid the decisional process.


                                                                                AFFIRMED




     ∗
       Because the record clearly establishes that exhaustion did
not occur, the order is final. See Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066-67 (1993).



                                        3